Citation Nr: 0017836	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which increased the rating for the veteran's 
service-connected skin disorder from noncompensable to 10 
percent.  The veteran appeals for a higher rating.


FINDING OF FACT

The veteran's eczematoid dermatitis is manifested by skin 
rashes involving an exposed surface and fairly extensive 
area, but there is no exudation or constant itching, 
extensive lesions or marked disfigurement.
 

CONCLUSION OF LAW

The rating criteria for a rating in excess of 10 percent for 
the veteran's eczematoid dermatitis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Historically, service connection for the veteran's skin 
disorder was established by rating decision dated June 1971.  
At that time, a 10 percent evaluation was assigned.  This 
evaluation was subsequently decreased and the veteran was 
assigned a noncompensable evaluation by rating decision of 
June 1976.  This noncompensable evaluation was continued 
until a 10 percent evaluation was assigned by rating decision 
date June 1998.  That rating continues in effect at this 
time.

The veteran underwent a VA examination in conjunction with 
his claim in March 1998.  At that time, he complained of an 
intermittent skin rash on his arms and legs since 1969 when 
he was exposed to paint during service.  The veteran 
indicated that the rash continued, especially with exercise.  
The examiner found irregular hyperpigmented areas on both 
lower legs and elbows.  The examiner indicated that the 
veteran had several dark round scaly patches on both legs and 
diffuse dryness around the glans penis and distal shaft with 
depigmentation.  The veteran was diagnosed the nummular 
eczema with fair prognosis and vitiligo penis with fair 
prognosis. 

The veteran also provided testimony at a personal hearing 
held at the RO in May 1999.  The veteran indicated that he 
had an intermittent rash ever since 1969 and that it was 
worse in the summer.  He stated that the rash never went away 
and that it was red and itchy.  He also submitted photographs 
at that time showing rashes on his left thigh and left lower 
leg.

Outpatient medical records covering the period from January 
1995 to July 1999 also describe the veteran's rashes.  In 
January 1995 the veteran had a rash on his right arm which 
was dry.  He was diagnosed with atopic dermatitis.  In July 
1996, at a routine follow up examination, he was diagnosed 
again with atopic dermatitis.  He reported at that time with 
areas of scattered hyperpigmentation on his left forearm and 
bilateral calves.  He was said to be improving.  In November 
1997, he reported an intermittent skin rash since 1969 over 
both arms and legs and the physician found the veteran to 
have hyperpigmented patches with scaly areas over his calf, 
thigh and shoulder.  He was diagnosed with atopic dermatitis 
again.  Finally, in July 1999 he was noted to have a history 
of atopic dermatitis and hyperpigmentation of the skin on the 
tibias of both lower extremities was noted.  He was noted to 
be using Triamcinolone cream and asorbase during this time 
with some success.

The veteran's eczematoid dermatitis has been rated as 10 
percent disabling pursuant to the criteria set out in 
38 C.F.R. § 4.19, Diagnostic Code 7806, the Diagnostic Code 
for Eczema.  That code provides that eczema with exfoliation, 
exudation or itching, if involving an exposed or extensive 
area, warrants a 10 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions or marked 
disfigurement warrants a 30 percent evaluation.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

It is the decision of the Board that a rating in excess of 10 
percent evaluation is not warranted in this matter.  First, 
there has been no exudation shown and, while there is 
indication of itching, the medical evidence does not show 
that the itching is  constant.  The outpatient clinic records 
suggest the veteran's skin disorder is characterized by 
remissions and exacerbations, and recent visits indicate that 
it has been relatively well controlled with medication.  For 
example, when last seen in July 1999, it was noted that the 
veteran had no complaints and that his atopic dermatitis was 
well controlled with topical medication.  While the skin 
rashes have involved an exposed surface and have, at times, 
involved a fairly extensive area, there is no medical 
evidence of extensive lesions or marked disfigurement.  

The Board has considered the veteran's statements to the 
effect that his skin rash is constant, in one form or 
another, and that he has to use many creams to stop the 
itching.  Consideration has also been given to the 
photographs in the claims file.  Outpatient records confirm 
the use of the creams and document the veteran's ongoing 
problems with his rashes and lesions.  The photographs do 
show what appear to be skin lesions.  However, the medical 
evidence does not show that the veteran's itching is 
constant.  The lesions are fairly localized and not markedly 
disfiguring.  It is also pertinent to note that there is 
medical evidence of nonservice-connected skin disease, such 
as vitiligo and keratosis pilaris.

In summary, the veteran's eczematoid dermatitis is manifested 
by skin rashes involving an exposed surface and fairly 
extensive area, but there is no exudation or constant 
itching, extensive lesions or marked disfigurement.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's eczematoid dermatitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

